                                                      Notice Recipients
District/Off: 0971−5                        User: arosales                        Date Created: 6/7/2019
Case: 18−52770                              Form ID: OCP                          Total: 228


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          ASML US, LLC
14913220 Alston & Bird LLP
14902438 CREDITOR MATRIX COVER SHEET
14902440 DATED: 12/17/2018
14902437 Debtor(s) /
14902439 I declare that the attached Creditor Mailing Matri
                                                                                                                      TOTAL: 6

Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SJ          USTPRegion17.SJ.ECF@usdoj.gov
aty         Alina Anette Ananian            Alina.Ananian@alston.com
aty         Leib Lerner         leib.lerner@alston.com
aty         Marta Villacorta          marta.villacorta@usdoj.gov
aty         Richard A. Lapping            rich@trodellalapping.com
aty         Ryan A. Witthans            rwitthans@fhlawllp.com
aty         Stephen D. Finestone            sfinestone@fhlawllp.com
aty         Trevor Ross Fehr           trevor.fehr@usdoj.gov
                                                                                                                      TOTAL: 8

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          XTAL Inc.         97 E. Brokaw Road #330          San Jose, CA 95112
reqntc      Putterman Landry + Yu LLP           c/o Stephen D. Finestone        456 Montgomery St., 20th Fl        San Francisco,
            CA 94104
rspi        Jiangwei Li        97 E. Brokaw Road #330          San Jose, CA 95112
acc         Apobridge International Inc.       328 Elmwood Lane           Hayward, CA 94541
aty         Lin Xiao        Young Basile Hanlon & MacFarlane, P.C.           3001 West Big Beaver Road Suite 624         Troy,
            MI 48084
smg         IRS        P.O. Box 7346        Philadelphia, PA 19101−7346
smg         State Board of Equalization       Attn: Special Procedures Section, MIC:55         P.O. Box
            942879        Sacramento, CA 94279
smg         CA Employment Development Dept.             Bankruptcy Group MIC 92E           P.O. Box 826880         Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board          Attn: Special Procedures        P.O. Box 2952        Sacramento, CA 95812−2952
smg         IRS        P.O. Box 7346        Philadelphia, PA 19101−7346
14913106 ASML Holdings NV               Bartko Zankel Bunzel Miller         One Embarcadero Center Suite 800         San
            Francisco CA 94111
14902447 ASML US Inc              ASML Holdings NV           c/o Bartko Zankel Bunzel & Miller         One Embarcadero Center
            Ste 800       San Francisco CA 941111
14913107 ASML US Inc              Bartko Zankel Bunzel Miller        One Embarcadero Center Suite 800          San Francisco CA
            94111
14913109 ASML US LLC               Bartko Zankel Bunzel Miller         One Embarcadero Center Suite 800         San Francisco CA
            94111
14913108 ASML US LLC               Trodella & Lapping LLP          Attn Richard A. Lapping        540 Pacific Avenue        San
            Francisco, CA 94133
14902449 AT&T            PO Box 5014          Carol Stream IL 60197−5014
14913111 AT&T            PO Box 5014          Carol Stream IL 60197−5014
14913112 AUM − RealPage Utility Management                PO Box 6436          Carol Stream IL 60197−6436
14902444 Adobe Inc           345 Park Ave         San Jose CA 95110
14913102 Adobe Inc           345 Park Ave         San Jose CA 95110−2704
14902445 Alhambra            6750 Discovery Blvd         Mableton GA 30126
14913103 Alhambra            6750 Discovery Blvd         Mableton GA 30126−4646
14913104 Alston & Bird LLP            Attn Leib M Lerner         333 S Hope Street 16 Floor        Los Angeles CA
            90071−1410
14902443 Alston & Bird LLP            Attn Leib M. Lerner         333 S Hope Street 16 Floor       Los Angeles CA 90071
14902446 Apobridge International           97 E Brokaw Rd No 310−F            San Jose CA 95112
14913105 Apobridge International           97 E Brokaw Rd No 310−F            San Jose CA 95112−1031
14902448 Assured Technology Inc            14041 Saratoga Hills Road         Saratoga CA 95070
14913110 Assured Technology Inc            14041 Saratoga Hills Road         Saratoga CA 95070−5344
14913113 Baoquan Liu            No 4 Jinghai Road Building 12         Beijing Economic Technological Dev Dist         Beijing
            China
14902450 Bill Lee          2077 Crist Drive        Los Altos CA 94024
14913114 Bill Lee          2077 Crist Drive        Los Altos CA 94024−7228
14913115 CA Employment Development Dept.                Bankruptcy Group MIC 92E           PO Box 826880         Sacramento CA
            94280−0001
14913116 CA Franchise Tax Board             Attn: Special Procedures        PO Box 2952         Sacramento CA
            95812−2952

       Case: 18-52770            Doc# 230-2          Filed: 06/06/19          Entered: 06/07/19 14:21:57                Page 1
                                                              of 4
14913117   California State Board of Equalization          Account Information Group MIC 29             PO Box
           942879         Sacramento CA 94279−0029
14902451   Cao Yang          1945 Silva Pl         Santa Clara CA 95054
14913118   Cao Yang          1945 Silva Place         Santa Clara CA 95054−1674
14902452   Chase Cardmember Service             PO Box 15298           Wilmington DE 15850
14913119   Chase Cardmember Service             PO Box 15298           Wilmington DE 19850−5298
14902453   Chen Qingrong           1045 Williams Way Apt 4            Mountain View CA 94040
14913120   Chen Qingrong           1045 Williams Way Apt 4            Mountain View CA 94040−3425
14902454   Chen Weibing           1063 Morse Ave Apt 13−305             Sunnyvale CA 94089
14913121   Chen Weibing           1063 Morse Ave Apt 13−305             Sunnyvale CA 94089−4641
14913122   China Oriental Group Company Limited              Suites 901−2 & 10          Great Eagle Centre 23 Harbor
           Road        Wanchai Hong Kong
14902455   CitiBusiness Card          6716 Grade Lane Building 9           Ste 910        Louisville KY 40213
14913123   CitiBusiness Card          6716 Grade Lane Building 9           Ste 910        Louisville KY 40213−3410
14902456   Comcast Business           9602 S 300 W Ste B           Dandy UT 84070−3302
14913124   Comcast Business           9602 S 300 W Ste B           Dandy UT 84070−3302
14902457   Copower          1600 W Hillsdale Boulevard            San Mateo CA 94402
14913125   Copower          1600 W Hillsdale Boulevard            San Mateo CA 94402−3766
14902458   Davis Wright Tremaine LLP             1201 Third Avenue          Seattle WA 98101
14913126   Davis Wright Tremaine LLP             Shenzhen         1201 Third Avenue          Seattle WA 98101
14913127   Dong Fang Jingyuan Electron Limited             Rm 301F Building C Yingdali Tech Park            Hongmian Road Futian
           FTZ        Shenzhen City China
14902459   Dong Fang Jingyuan Electron Limited Beijing              No 4 Jinghai Road Building 12         Beijing Economic
           Technological Developme            Beijing China
14902460   Dong Fang Jingyuan Electron Limited Shenzhen               Rm 301F Building C Yingdali Tech Park No           Hongmian
           Road Futian FTZ           Shenzhen City China
14913128   Dong Fang Jingyuan Electron Ltd Beijing             No 4 Jinghai Road Building 12          Beijing Economic
           Technological Develop            Beijing China
14913129   DongFang JingYuan Electron Ltd Shenzhen               Rm 401 A Block C Yingdali Science & Tech            Ditital Park
           Futian Bonded Area Shenzhen             518038 Guangdong PR China
14911438   DongFang Jingyuan Electron Limited Shenzhen               Rm 401A, Block C,          Yingdali Scince and Technology
           Ditital P       Futian Bonded Area,Shenzhen, 518038              Guangdong, P.R. China
14902461   Employment Development Department                Attn MIC 53         800 Capitol Mall         Sacramento CA 95814
14913130   Employment Development Department                Attn MIC 53         800 Capitol Mall         Sacramento CA
           95814−4807
14902462   FedEx         942 South Shady Grove Road             Memphis TN 38120
14913131   FedEx         942 South Shady Grove Road             Memphis TN 38120−4117
14913132   Finest Sino International Limited          Jingyuan Han         23 Harbour Rd Ste 901−2 & 10           Wanchai Hong
           Kong
14902463   First GaoTour Corporation           PO BOX 700471            San Jose CA 95170
14913133   First GaoTour Corporation           PO BOX 700471            San Jose CA 95170−0471
14902464   Franchise Tax Board           Bankruptcy Section MS A340            PO Box 2952           Sacramento CA 95812
14913134   Franchise Tax Board           Bankruptcy Section MS A340            PO Box 2952           Sacramento CA
           95812−2952
14913135   G F Brown Insurance Services            828 San Pablo Ave No 210           Albany CA 94706
14913136   GoDaddy.com LLC              14455 N Hayden Rd Ste 219            Scottsdale AZ 85260−6993
14902465   GoDaddy.com, LLC              14455 N Hayden Rd Ste 219            Scottsdale AZ 85260
14902466   Guo Kuo          1594 Sun Ln           San Jose CA 95132
14913137   Guo Kuo          1594 Sun Ln           San Jose CA 95132−3623
14902467   Hanhai Investment Inc           97 E Brokaw Road Ste 310           San Jose CA 95112
14913138   Hanhai Investment Inc           97 E Brokaw Road Ste 310           San Jose CA 95112−1031
14914698   Hartford Fire Insurance Company             Bankruptcy Unit, HO2−R, Home Office             Hartford, CT 06155
14902468   Huang Wei           1919 Fruitdale Ave F−404           San Jose CA 95128
14913139   Huang Wei           1919 Fruitdale Ave F−404           San Jose CA 95128−4983
14902469   Huayu Liu          656 Kingswood Way            Los Altos CA 94022
14913140   Huayu Liu          656 Kingswood Way            Los Altos CA 94022−1623
14911442   Huayu Liu          656 Kingswood Way            Los Altos, CA 94022
14913141   Hyejin Jin        1011 Clark Way           Palo Alto CA 94304−2319
14902436   In re:      XTAL Inc. Case No.:
14902470   Internal Revenue Service          PO Box 7346           Philadelphia PA 19101
14913142   Internal Revenue Service          PO Box 7346           Philadelphia PA 19101−7346
14913143   Inventus LLC          500 W Madison Suite 1210            Chicago IL 60661
14911440   Inventus, LLC          500 W. Madison           Suite 1210        Chicago, IL 60661
14913145   Jiangwei Li         XTAL Inc           97 E Brokaw Rd Suite 330          San Jose CA 95112
14913146   Jihui Huang          3229 El Camino Real Apt 246           Santa Clara CA 95051
14902472   Jin Hyejin        1011 Clark Way           Palo Alto CA 94304
14913147   Jin Hyejin        1011 Clark Way           Palo Alto CA 94304−2319
14913148   Joobyoung Kim           5609 Bellagio Dr          San Jose CA 95118
14911456   Joobyoung Kim           5609 Bellagio Dr.,         San Jose, CA 95118
14913153   KPM Accounting & Management Solutions                 PO Box 641773           San Francisco CA 94164−1773
14902473   Kaiser       PO Box 23219             San Diego CA 92193−3219
14913149   Kaiser       PO Box 23219             San Diego CA 92193−3219
14913150   Kaiser Permanente           250 Hospital Pkwy          San Jose CA 95119
14913151   Ke Zhao         3602 Flora Vista Ave Apt 209            Santa Clara CA 95051
14902475   Kim Joobyoung           5609 Bellagio Dr          San Jose CA 95118
14913152   Kim Joobyoung           5609 Bellagio Dr          San Jose CA 95118−3901
14913154   Kuo Guo          1594 Sun Ln           San Jose CA 95132
14902476   Lan Song         18660 Barnhart Ave            Cupertino CA 95014
      Case: 18-52770            Doc# 230-2           Filed: 06/06/19          Entered: 06/07/19 14:21:57                 Page 2
                                                              of 4
14913155   Lan Song         18660 Barnhart Ave           Cupertino CA 95014−3860
14902477   Lee Bill       2077 Crist Drive          Los Altos CA 94024
14913156   Lee Bill       2077 Crist Drive          Los Altos CA 94024−7228
14902478   Li Jiangwei         97 E Brokaw Road Ste 330           San Jose CA 95112
14913157   Li Wanyu         10367 Greenwood Court Apt 5             Cupertino CA 95014
14913158   Liang Wang           251 Bunch Grass Terrace          Fremont CA 94539
14902479   Lin Jie       2089 Kiwi Walkway            San Jose CA 95133
14913159   Lin Jie       2089 Kiwi Walkway            San Jose CA 95133−3218
14902480   Littler Mendelson P C          333 Bush Street 34th Floor         San Francisco CA 94104
14913160   Littler Mendelson P C          333 Bush Street 34th Floor         San Francisco CA 94104−2874
14902481   Liu Huayu         656 Kingswood Way             Los Altos CA 94022
14913161   Liu Huayu         656 Kingswood Way             Los Altos CA 94022−1623
14902482   LogicPatents LLC           21701 Stevens Creek Blvd No 284           Cuptertino CA 95015
14913162   LogicPatents LLC           21701 Stevens Creek Blvd No 284           Cuptertino CA 95015−3312
14913163   M L Rieger          182 Elk Run Road          Skamania WA 98648
14911441   M L Rieger          182 Elk Run Road          Skamania, WA 98648
14913164   Marta Villacorta         Phillip J Burton Federal Bldg        450 Golden Gate Ave 5th Fl         San Francisco CA
           94102−3661
14902484   Massmutual Retirement Services            100 Bright Meadow Boulevard           Enfield CT 06082
14913165   Massmutual Retirement Services            100 Bright Meadow Boulevard           Enfield CT 06082−1981
14913166   Michael Mwangi            1277 Longfellow Ln          State College PA 16803−2421
14902483   Microsoft Corporation          One Microsoft Way           Redmond WA 98052
14913167   Microsoft Corporation          One Microsoft Way           Redmond WA 98052−8300
14902485   Mwangi Michael            1277 Longfellow Ln          State College PA 16803
14913169   NCC Group Escrow Associates LLC               123 Mission Street 9th Fl        San Francisco CA 94105
14911451   NCC Group Escrow Associates LLC               123 Mission Street,9th Fl.       San Francisco, CA 94105
14913168   Naihong Tang           6188 Bollinger Rd         San Jose CA 95129
14913170   Office of the US Trustee / SJ         US Federal Bldg         280 S 1st St No 268        San Jose CA 95113−3004
14902960   Office of the United States Trustee        Attn: Marta E. Villacorta        450 Golden Gate Avenue, Suite
           05−0153         San Francisco, CA 94102
14913171   Osborne & Associates Inc           4216 Kiernan Avenue Suite 201           Modesto CA 95356
14913173   PG&E          Box 997300           Sacramento CA 95899−7300
14913172   Percipience LLC          24 19th Ave         San Francisco CA 94121
14911453   Percipience LLC          24 19th Avenue          San Francisco, CA 94121
14902486   Putterman Landry & Yu LLP             345 California St        Ste 1160        San Francisco CA 94014
14913174   Putterman Landry & Yu LLP             345 California St        Ste 1160        San Francisco CA 94104−2626
14913175   Quingrong Chen           1045 Williams Way Apt 4           Mountain View CA 94040
14902487   Register.com          12808 Gran Bay Parkway           Jacksonville Florida 32258
14913176   Register.com          12808 Gran Bay Parkway           Jacksonville Florida 32258−4468
14913177   Richard A Lapping           Trodella & Lapping LLP           540 Pacific Ave       San Francisco CA 94133−4608
14902474   Richardson Oliver Law Group            650 Castro Street Unit 120−250          Mountain View CA 94041
14911457   Richardson Oliver Law Group            Attn: Kent Richardson         650 Castro Street, Unit 120−250        Mountain
           View CA 94041
14913178   Richardson Oliver Law Group            Kent Richardson          650 Castro Street Unit 120−250       Mountain View CA
           94041−2055
14909391   Richardson Oliver Law Group LLP             650 Castro Street        Unit 120, PMB 250         Mountain View, CA
           94041−2055
14902488   Ruth Yang          547 S Leeper Ave          Mountain View CA 94040
14913179   Ruth Yang          547 S Leeper Ave          Mountain View CA 94040−3824
14913191   SVIC No 28 New Technology              Business Investment LLP           2440 Sand Hill Road Ste 302        Menlo Park
           CA 94025
14913180   Samsung Electronics Co Ltd           416 Maetan−3dong Yeongtong−gu              Suwon−si Gyeonggi−do Korea
           433−742
14902489   Samsung Venture Investment Corp             2440 Sand Hill Road Ste 302          Menlo Park CA 94025
14913181   Samsung Venture Investment Corp             2440 Sand Hill Road Ste 302          Menlo Park CA 94025−6900
14902490   Secretary of State        1500 11th Street        Sacramento CA 95814
14913182   Secretary of State        EQUALIZATION              1500 11th Street        Sacramento CA 95814−5701
14913183   Shizhong Zhu           350 River Oaks Parkway Apt 1458           San Jose CA 95134
14902491   Sofie Vandeputte          405 Cervantes Rd         Portola Valley CA 94028
14913184   Sofie Vandeputte          405 Cervantes Rd         Portola Valley CA 94028−7659
14913185   Song Lan         18660 Barnhart Ave           Cupertino CA 95014−3860
14913186   State Board of Equalization         Attn Special Procedures Section MIC:55          PO Box 942879          Sacramento
           CA 94279
14902492   State Board of Equalization         State of California       Account Information Group MIC 29           PO Box
           942879         Sacramento CA 94279
14913187   State Farm General Insurance           Agent Tina Vu         46923 Warm Springs Blvd Suite 208          Fremont CA
           94539
14902493   Sterling Health         1000 Broadway Ste 250           Oakland CA 94607
14913188   Sterling Health         1000 Broadway Ste 250           Oakland CA 94607−4090
14902494   Sui Jiangzi        4233 Delaware Dr          Fremont CA 94538
14913189   Sui Jiangzi        4233 Delaware Dr          Fremont CA 94538−5906
14902495   Surepayroll         2350 Ravine Way          Ste 100        Glenview IL 60025
14913190   Surepayroll         2350 Ravine Way          Ste 100        Glenview IL 60025−7621
14902496   Tang Naihong           6118 Bollinger Rd         San Jose CA 95129
14913192   Tang Naihong           6118 Bollinger Rd         San Jose CA 95129−3004
14913193   Technology Business Investment LLP             SVIC No 28 New Technology Business             2440 Sand Hill Road Ste
           302        Menlo Park CA 94025−6900
14911439   The Forensics Group           9736 NE 119th Way           Suite E−419        Kirkland WA 98034
      Case: 18-52770            Doc# 230-2          Filed: 06/06/19          Entered: 06/07/19 14:21:57                Page 3
                                                             of 4
14913194   The Forensics Group         9736 NE 119th Way Suite E−419            Kirkland WA 98034
14902497   The Hartford        PO BOX 660916           Dallas TX 75266
14913195   The Hartford        PO BOX 660916           Dallas TX 75266−0916
14902498   The Meridian Law          675 North First Street Ste 765       San Jose CA 95112
14913196   The Meridian Law          675 North First Street Ste 765       San Jose CA 95112−5152
14902435   UNITED STATES BANKRUPTCY COURT                        NORTHERN DISTRICT OF CALIFORNIA
14913199   US Attorney         Civil Division Trustee        450 Golden Gate Ave Bldg          San Francisco CA
           94102−3661
14913198   UnitedHealthCare          185 Asylum Street Cityplace 1         Hartford CT 06103
14902499   UnitedHealthCare          UHS Premium Billing          PO BOX 94017           Palaine IL 60094−4017
14913197   UnitedHealthCare          UHS Premium Billing          PO BOX 94017           Palaine IL 60094−4017
14902500   Walters Wilson LLP          702 Marshall Street Ste 611        Redwood City CA 94063
14913200   Walters Wilson LLP          702 Marshall Street Ste 611        Redwood City CA 94063−1827
14902501   Wang Liang         251 Bunch Grass Terrace           Fremont CA 94539
14913201   Wang Liang         251 Bunch Grass Terrace           Fremont CA 94539−8409
14902502   Web Hosting         10 Corporate Drive Ste 300          Burlington MA 01803
14913202   Web Hosting         10 Corporate Drive Ste 300          Burlington MA 01803−4200
14902503   WebEx         771 Alder Dr         Milpitas CA 95035
14913203   WebEx         771 Alder Dr         Milpitas CA 95035−7927
14913204   Wei Huang         1919 Fruitdale Ave F−404           San Jose CA 95128−4983
14913205   Weibing Chen         1063 Morse Ave Apt 13−305            Sunnyvale CA 94089
14913206   Weimin Ma          694 Perry Common           Fremont CA 94539
14902504   Wu Jingzi        3559 Ancil Way          San Jose CA 95117
14913207   Wu Jingzi        3559 Ancil Way          San Jose CA 95117−2101
14902505   Wu Kai        512 Hamilton Ave          Milpitas CA 95035
14913208   Wu Kai        512 Hamilton Ave          Milpitas CA 95035−3510
14913209   XITU Technology Shenzhen Co LTD              C−301F YingDaLi Tech Park HongMian Rd               FuTian−BaoShui Park
           FuTian District       Shenzhen 518048
14902442   Xtal Inc       97 E Brokaw Road Ste 330           San Jose CA 95112
14913210   Xu Jiabei       320 Crescent Village Cir Unit         San Jose CA 95112−1031
14902506   Xu Jiabei       320 Crescent Village Cir Unit 1272          San Jose CA 95134
14913211   Yaun He         14136 Heathrow Ln          Lake Oswego OR 97034
14902507   Young Basile Hanlson & Macfarlane PC            3001 West Big Beaver Road Ste 624           Troy Michigan
           48084
14913212   Young Basile Hanlson & Macfarlane PC            3001 West Big Beaver Road Ste 624           Troy Michigan
           48084−3107
14913213   Yumin Wang          3602 Flora Vista Ave Apt 209          Santa Clara CA 95051
14911450   Yumin Wang          3602 Flora Vista Ave, Apt 209,          Santa Clara, CA, 95051
14902508   Zhang Zhaoli        111 Mission Ridge CT           Fremont CA 94539
14913214   Zhang Zhaoli        111 Mission Ridge CT           Fremont CA 94539−4776
14902509   Zhao Yan         3180 Apperson Ridge Dr           San Jose CA 95148
14913215   Zhao Yan         3180 Apperson Ridge Dr           San Jose CA 95148−3817
14913216   Zhongke Jingyuan Electron Limited          No 156 4th Jinghai Rd Building 12          Beijing Economic Development
           District      Beijing China
14902510   Zhu Xinzhi        1028 Mundell Ct          Los Altos CA 94022
14913217   Zhu Xinzhi        1028 Mundell Ct          Los Altos CA 94022−1114
14913218   Zongqiang Yu         3261 Falls Creek Dr         San Jose CA 95135
14902511   Zongqiang Yu         DJEL Co Ltd          No 4 Jinghai Road Building 12         Beijing Economic Technological Dev
           Dist       Beijing China 100176
14913219   Zongqiang Yu DJEL Co Ltd            No 4 Jinghai Road Building 12         Beijing Economic Technological Dev
           Dist       Beijing China 100176
14902471   iTalk Global Communications Inc          7926 Jones Branch Drive Ste 1100          McLean VA 22102
14913144   iTalk Global Communications Inc          7926 Jones Branch Drive Ste 1100          McLean VA 22102−3303
14902441   s Leib M. Lerner______________________              Attorney for Debtor
                                                                                                                  TOTAL: 214




      Case: 18-52770            Doc# 230-2          Filed: 06/06/19         Entered: 06/07/19 14:21:57                Page 4
                                                             of 4
